                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION

        JOHN PUCKETT

                        Plaintiff,
                                                                              Case No. 3:18-cv-00323
                                                                              Judge Thomas M. Rose
        v.

        PREMIER ENERGY SERVICES, LLC



                                      STIPULATED PROTECTIVE ORDER


                   HAVING BEEN DULY ADVISED that Defendant Premier Energy Services, LLC

        (“Defendant”) and Plaintiff John Puckett (“Plaintiff”) have agreed and consented to the production

        of certain information and to prohibit the disclosure of non-public, confidential, personnel,

        proprietary and/or sensitive information, documents and testimony that may be produced in

        discovery or otherwise provided or made available to the parties in this matter, and with the parties’

        concurrence and the Court being otherwise advised in the premises:

                   1.   All medical, employment and financial records produced or obtained may be

        deemed “CONFIDENTIAL.”

                   2.   Defendant may designate business records containing trade secrets, proprietary

        business information, budgetary information, internal policies, strategic planning information,

        pricing information or financial information as “Confidential” by placing a “CONFIDENTIAL”

        stamp on the document(s). Defendant may also designate personnel-related documents and

        information, including but not limited to disciplinary memoranda, compensation and Social

        Security Numbers, as “Confidential” by placing a “CONFIDENTIAL” stamp on the document(s).


4844-6181-8012.1
        All parties may designate documents as “CONFIDENTIAL” in a separate document, or on the

        record.

                   3.   Confidential information shall not be shown, disseminated, or in any way

        communicated to non-parties other than as required for witness preparation (including expert

        witness reports), depositions, discovery, mediation, and the trial of this case. Non-parties who

        receive confidential information pursuant to this paragraph shall first be made aware of this

        Protective Order and the restrictions contained in this Order.

                   4.   In the event the parties dispute whether a given document or other information is

        Confidential, the party seeking the "Confidential" designation may move for a determination by

        this Court and bears the burden of establishing good cause for the designation.

                   5.   To the extent that any confidential documents or information are used in the taking

        of depositions, all such documents and information shall be subject to the provisions of this Order.

                   6.   The parties retain the right to object to the admissibility or use of confidential

        information or documents, or privileged documents inadvertently disclosed.

                   7.   The inadvertent or unintentional disclosure of any Confidential Information by the

        designating party shall not be construed to be a waiver, in whole or in part, of that party’s claim of

        confidentiality either as to the specific Confidential Information disclosed or as to any other related

        information. If a party produces multiple identical copies of a document (but with different bates

        numbers) and one has not been designated as confidential, all identical copies shall be treated

        according to the most restrictive designation. Similarly, the inadvertent or unintentional disclosure

        of any documents, information or testimony protected by the attorney-client privilege and/or work

        product doctrine shall not be construed to be a waiver, in whole or in part, of that party’s claim to

        privilege; nor shall any discreet waiver of privilege constitute a general waiver of privilege or



                                                          2
4844-6181-8012.1
        protection. Any documents or information inadvertently produced and all copies and records

        thereof shall be immediately returned to the producing or providing party.

                   8.   Upon request of counsel, within twenty (20) business days after the conclusion of

        this action, by settlement or adjudication, including any appellate proceedings, the Confidential

        Information (and all copies, transcriptions, or reproductions in any form whatsoever) produced or

        provided by the parties shall be returned to their respective counsel. Nothing in this paragraph

        shall preclude counsel for either party from maintaining copies of work product materials which

        in the good faith judgment of counsel must be maintained for purposes of defending against

        potential malpractice claims. If counsel for either party has a good faith belief that work product

        abstracts or summaries of Confidential Information must be maintained for the defense of potential

        malpractice claims, counsel shall serve opposing counsel with a written request to maintain copies

        of such information until the end of the applicable statutes of limitations periods for professional

        malpractice claims.

                   9.   This Order shall survive the final termination of this case, and the Court shall retain

        jurisdiction to resolve any dispute concerning the use of information disclosed hereunder.

        IT IS SO ORDERED.

                                                       s/Sharon L. Ovington________
                                                       Sharon L. Ovington
                                                       United States Magistrate Judge




                                                          3
4844-6181-8012.1
        APPROVED AS TO SUBSTANCE AND FORM:


        MEZIBOV BUTLER

        /s/ Brian J. Butler (with permission)
        Brian J. Butler (OH No. 0082675)
        Marc D. Mezibov (OH No. 0019316)
        615 Elsinore Place, Suite 105
        Cincinnati, OH 45202
        Phone: 513.621.8800
        Fax: 513.621.8833
        bbutler@mezibov.com
        mmezibov@mezibov.com
        Attorneys for Plaintiff John Puckett


        FOLEY & LARDNER LLP

        /s/ Felicia O’Connor
        Daniel A. Kaplan (PHV)
        Felicia S. O’Connor (PHV)
        Katelynn M. Williams (PHV)
        One Detroit Center
        500 Woodward Avenue, Suite 2700
        Detroit, MI 48226-3489
        (313) 234-7100

        WHITE GETGEY & MEYER
        Brian Goldwasser, Ohio Bar #
        One West Fourth Street
        Suite 1700
        Cincinnati Ohio 45202
        Telephone: 513.241.3685
        Email: bgoldwasser@wgmlpa.com
        Facsimile: 513.241.2399

        Attorneys for Defendant



        July 12, 2019



                                                4
4844-6181-8012.1
